Name: Commission Regulation (EEC) No 2752/91 of 19 September 1991 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: Asia and Oceania;  processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 264/8 Official Journal of the European Communities 20. 9 . 91 COMMISSION REGULATION (EEC) No 2752/91 of 19 September 1991 on the supply of various lots of skimmedtmilk powder as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 2 630 tonnes of skirti ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (E1?C) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 264/920 . 9 . 91 Official Journal of the European Communities ANNEX I LOTS A, B, C, D and E 1 . Operation Nos ('): 41 /91 and 52 to 55/91 2. Programme : 1991 3 . Recipient (8) : UNRWA Headquarters, Vienna International Centre, PO Box 700, A- 1 400 Vienna 4. Representative of the recipient (2) : Ashdod : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem Latakia : UNRWA Field Supply and Transport Officer, SAR, PO Box 4313, Damascus, SAR Aqaba : UNRWA Field Supply and Transport Officer, PO Box 484, Amman, Jordan 5. Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (') (6) : see OJ No C 114, 29 . 4. 1991 , p. 3 (under I.B.I ) 8 . Total quantity : 2 630 tonnes 9 . Number of lots : five (see Annex II) 10 . Packaging and marking : 1 kg  Lots A and B : 0 (,0)(u)(12)  Lot c : oonew  Lot d : oonew  Lot E : oonnn and OJ No C 114, 29 . 4. 1991 , p. 4 (under I.B.2 and IA2.1 ) Markings in English (in letters at least 2,5 cm high) Supplementary markings on the packaging : see Annex II 11 . Method of mobilization : Community market The skimmed milk powder must be manufactured, and the vitamins incorporated, after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  1 4. Port of landing specified by the recipient :  15. Port of landing :  Lots A and B : Ashdod  Lots C and D : Latakia  Lot E : Aqaba 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 11 . 1991 18 . Deadline for the supply : 5 . 12. 1991 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 7. 10 . 1991 21 . A : In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 . 10 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment where the supply is awarded at the port of shipment stage : 16  30 . 11 . 1991 (c) deadline for the supply : 20. 12. 1991 No L 264/10 Official Journal of the European Communities 20 . 9. 91 B : In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 4. 11 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 12. 1991 (c) deadline for the supply : 5. 1 . 1 992 22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de laide alimentaire , Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on application by the successful tenderer Q : refund applicable on 17. 8 . 1991 , fixed by Commission Regulation (EEC) No 2483/91 (OJ No L 228, 17. 8 . 1991 , p. 9) No L 264/1120 . 9. 91 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 66 04. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is possible as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of the Annex. (6) The successul tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  certificate of origin. f) The bags must be placed in 20-foot containers. (8) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (') The supplier is to detail the Manager, Supply Division, UNRWA, Vianna, by telex 135310 UNRWA A, the name of the carrying vessel, names and addresses of shipping agent and insurance agent at port of discharge. (10) Certificates and documents required for each shipment :  one original and two copies of insurance certificate,  one original and two copies of health certificate,  one original and two copies of inspection certificate regarding quality, quantity and packing,  one certificate of non-contamination by radioactivity. (") Ashdod : Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net. C 2) The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod/ Latakia/Aquaba, container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 days free of container detention charges should be clearly marked on the bill of lading. Bonda fide detention charges leveid in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. (13) The health certificate and the certificate of origin must be signed and stamped by a Syrian consulate, including a statement that consular fees and charges have been paid. (14) The bill of lading must indicate 'Latakia for Lebanon : Merchandise in 'transit'. 0 s) The date of expiry shall correspond to the date of manufacture plus one year. No L 264/ 12 Official Journal of the European Communities 20 . 9 . 91 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 750 UNRWA Israel Action No 41 /91 / Gift to UNRWA to Palestine refugees / Ashdod B 362 UNRWA Israel Action No 52/91 / Gift to UNRWA to Palestine refugees / Ashdod C 500 UNRWA Lebanon Action No 53/91 / Gift to UNRWA to Palestine refugees / Latakia for Lebanon D 312 I UNRWA Syria Action No 54/91 / Gift to UNRWA to Palestine refugees / Latakia E 706 UNRWA Jordan Action No 55/91 / Gift to UNRWA to Palestine refugees / Aqaba / Expiry date